[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In this matter the court appointed Attorney Barbara M. Quinn as attorney for the minor child, Heather Stanis, and Attorney Shirley V. Hoogstra as attorney for the minor child, Nicole Stanis.
There is now before this court motions by both Attorney Quinn and Attorney Hoogstra for payment of counsel fees.
Sec. 46b-62 of the Connecticut General Statutes provides in pertinent part as follows:
          "If, in any proceeding under this chapter and said sections, the court appoints an attorney for a minor child, the court may order the father, mother or an intervening party, individually or in any combination, to pay the CT Page 4147 reasonable fees of the attorney or may order the payment of the attorney's fees in whole or in part from the estate of the child. If the child is receiving or has received state aid or care, the reasonable compensation of the attorney shall be established by, and paid from funds appropriated to, the judicial department."
The defendant, Tammey Stanis, is receiving state aid.
After a thorough review of this matter including the financial affidavits of all of the parties and the memorandum submitted by the third party intervenors, the following orders shall enter:
As to Attorney Quinn
(1) The State of Connecticut shall pay from the appropriate funds according to the appropriate fee schedule for 31 hours of court time and 31.4 hours of non-court time.
(2) The plaintiff, Gregory Stanis, shall pay the sum of $2,000.00 to be paid at the rate of $100.00 per month commencing July 1, 1991.
(3) The third party intervenors, Raymond Stanis and Jean Stanis, shall pay the sum of $1,500.00 to be paid as follows:
          $750.00 on July 1, 1991 and the balance at the rate of $100.00 per month commencing August 1, 1991.
As to Attorney Hoogstra
(1) The State of Connecticut shall pay from the appropriate funds according to the appropriate fee schedule for 9.75 hours of court time and 33.85 hours of non-court time.
(2) The plaintiff, Gregory Stanis, shall pay the sum of $1,500.00 to be paid at the rate of $100.00 per month commencing July 1, 1991.
(3) The third party intervenors, Raymond Stanis and Jean Stanis, shall pay the sum of $1,000.00 to be paid as follows:
          $500.00 on July 1, 1991 and the balance at the rate of $100.00 per month commencing August 1, 1991.
CT Page 4148
The fact that the amounts ordered herein are substantially less than the fees normally charged by Attorney Quinn and Attorney Hoogstra is in no way a reflection on the quality of the services rendered but rather is a product of the financial situation of the parties. In fact, both attorneys handled this difficult and sensitive matter in an exceptionally caring and competent manner.
Nothing herein contained shall affect any orders previously entered by this court regarding counsel fees which orders shall remain in full force and effect.
FREDERICK A. FREEDMAN, JUDGE CT Page 4149
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4150
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4151
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4152
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4153
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4154
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4155
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4156
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4157
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4158
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4159
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4160
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4161
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4162
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4163
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4164
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4165
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4166